DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 14 August 2020, has been entered in full. Claims 5-7, 15-20, 28-59, 67-72, 74, 75, 82-90, 93, 94, 97-101 and 111 are canceled. Claims 1, 8, 21, 60, 73, 76-78, 80, 81, 91, 92, 95, 96, 102, 104, 105, 109 and 110 are amended. 
Applicant’s election without traverse in the reply filed on 27 June 2022 is acknowledged. Applicant elects Group I and species election of 
(1) SEQ ID NO:83; Tyr at position 157, Val at position 162, Thr at position 186. Claims 1-4, 8-14, 73, 76-81, 91, 96, 102-104 and 109 encompass the elected species.
(2) SEQ ID NO:84; Tyr at position 157, Ser at position 162, Ser at position 186. Claims 1-4, 21-27, 73, 76-81, 92, 96, 102-104 and 109 encompass the elected species.
 (3) SEQ ID NO:43; Tyr at position 157, Ser at position 162, Thr at position 186. Claims 1-4, 73, 76-80, 96, 102-104 and 109 encompass the elected species.
(4) SEQ ID NO:82; Tyr at position 157, Ala at position 162, Thr at position 186. Claims 1-4, 60-66, 73, 76-81, 95, 96, 102-104 and 109 encompass the elected species.
Claims 105-108 and 110 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 27 June 2022.  Claims 1-4, 8-14, 21-27, 60-66, 73, 76-81, 91, 92, 95, 96, 102-104 and 109 are under examination. 
 			Information Disclosure Statement

The information disclosure statements (IDS) (filed 27 June 2022) were received. They have been placed in the application file and the information referred to therein has been considered as to the merits. 
It is noted that some of the references fail to comply with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609. MPEP 609.05 [R-3] states that information disclosure statements will be reviewed for compliance with the requirements of 37 CFR 1.97 and 37 CFR 1.98 as discussed in MPEP 609.04(a) and MPEP 609.04(b). The references will be lined through and not considered by the Examiner.
References:  The references should include the name of the author, title of the article, name of the item (i.e. book, magazine, Journal, symposium, catalog, etc.), the volume-issue number, the pages, and date. 
BOOKS:  Books should be identified by publisher, author, relevant pages, date and place of publication. The following are examples of non-patent bibliographical citations:  (A) For books: Winslow. C. E. A. Fresh Air and Ventilation. N.Y., E. P. Dutton, 1926. p. 97-112. TI17653.W5. 
(B) For parts of books: Smith, J. F. "Patent Searching." in: Singer, T.E.R., Information and Communication Practice in Industry (New York, Reinhold, 1958), pp. 157-165. T 175.S5. 
See MPEP § 707.05(e) III, for more information on data that should be used when citing publications.
The following references not considered by the Examiner for the following reasons: 
Reference number 193 is missing a date. 
Reference number 205 lists an incorrect Journal name.
Reference number 206 appears to be from part of a book. The reference is cited incorrectly. 
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

			Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8-14, 21-27, 60-66, 73, 76-81, 91, 92, 95, 96, 102-104 and 109 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches that the invention relates to polypeptides that include CH3 domains that are capable of binding a transferrin receptor (TfR). The polypeptides have been engineered with substitutions in the CH3 domain that generate a novel TfR binding site. The specification teaches that TfR is highly expressed on the blood-brain barrier (BBB), and TfR naturally moves transferrin from the blood into the brain. Because these polypeptides bind TfR, they too can be transported across the BBB and further be used to transport attached therapeutic agents (e.g., therapeutic polypeptides, antibody variable regions such as Fabs, and small molecules) across the BBB. The specification teaches that that the approach can substantially improve brain uptake of the therapeutic agents and is therefore highly useful for treating disorders and diseases where brain delivery is advantageous (paras 0004, 0175 and 0176). 
The specification teaches that in some embodiments, the domain that is modified is a human Ig CH3 domain, such as an IgG CH3 domain. The CH3 domain can be of any IgG subtype, i.e., from IgG1, IgG2, IgG3, or IgG4. In the context of IgG antibodies, a CH3 domain refers to the segment of amino acids from about position 341 to about position 447 as numbered according to the EU numbering scheme. The positions in the CH3 domain for purposes of identifying the corresponding set of amino acid positions for transferrin receptor binding are determined with reference to SEQ ID NO:3 or determined with reference to amino acids 114-220 of SEQ ID NO:1 unless otherwise specified. Substitutions are also determined with reference to SEQ ID NO:1, i.e., an amino acid is considered to be a substitution relative to the amino acid at the corresponding position in SEQ ID NO:1 (para 0203). 
The Examples teach the generation of TfR targets (DNA encoding the transferrin receptor ectodomain of human or cyno and DNA encoding the TfR apical domain of human or cyno; para 0426). The Examples teach the design and characterization of transferrin receptor binding polypeptides (paras 0430-0455). The Examples teach clone CH3C.3 bound to human TfR but not to cyno TfR and that binding to 29F cells was weak. The Examples teach CH3C.3 clone could internalize in TfR expressing cells (paras 0456-0460). Additional libraries were generated to improve the affinity of CH3C hits against human TfR and to attempt to introduce binding to cyno TfR. The Examples teach CH3C.35 had improved binding to 293F cells. 
The Examples teach that to understand which residues in the Fc domain were most critical for TfR binding, a series of mutant CH3C.35 clones was created in which each mutant had a single position in the TfR-binding register mutated back to wild-type. The resulting variants were expressed recombinantly as CH3C Fc-Fab fusions and tested for binding to human or cyno TfR . For CH3C.35, positions 161 and 194 were absolutely critical for binding; reversion of either of these to wild-type completely ablated binding to human TfR. Reverting position 163 to wild-type provided a dramatic boost to cyno TfR binding, while having little effect on human binding. Reversion of positions 189 and 194 completely abolished binding to human TfR. Other single reversions had modest (detrimental) impact on human TfR binding, while in many cases binding to cyno TfR was abolished (para 0471). The Examples teach that single-position NNK libraries were sorted for three rounds against the human TfR apical domain to collect the top ˜5% of binders, and then at least 16 clones were sequenced from each library. The results indicate what amino acids at each position can be tolerated without significantly reducing binding to human TfR, in the context of the CH3C.35 clone. Position 153: Trp, Leu, or Glu;  Position 157: Tyr or Phe; Position 159: Thr only; Position 160: Glu only; Position 161: Trp only; Position 162: Ser, Ala, or Val (note that although the wild type Asn residue seems to retain some binding, it did not appear following library sorting); Position 163: Ser or Asn; Position 186: Thr or Ser; Position 188: Glu or Ser; Position 189: Glu only; and Position 194: Phe only. The above residues, when substituted into clone CH3C.35 as single changes or in combinations, represent paratope diversity that retains binding to TfR apical domain. Clones having mutations at these positions are shown in Table 4, and the sequences of the CH3 domains of these clones are set forth in SEQ ID NOS:40-44, 67, and 69-99 (paras 0498-0511).
The specification is not enabled for the following reasons:
The utility of the invention are polypeptides that bind TfR (transferrin receptor) and get internalized in TfR expressing cells. The polypeptides, which bind TfR, can be transported across the BBB and further can be used to transport attached therapeutic agents across the BBB. 
1.  The specification teaches terms “corresponding to,” “determined with reference to,” or “numbered with reference to” when used in the context of the identification of a given amino acid residue in a polypeptide sequence, refers to the position of the residue of a specified reference sequence when the given amino acid sequence is maximally aligned and compared to the reference sequence. Thus, for example, an amino acid residue in a polypeptide “corresponds to” an amino acid in the region of SEQ ID NO:1 from amino acids 114-220 when the residue aligns with the amino acid in SEQ ID NO:1 when optimally aligned to SEQ ID NO:1. The polypeptide that is aligned to the reference sequence need not be the same length as the reference sequence (para 0192).  
However, the specification appears to never identify SEQ ID NO:1. Paragraph 204 of the specification states “An alignment of the human IgG1 amino acid sequence of SEQ ID NO:1 with human IgG2, IgG3 and IgG4 is shown in Figure 33”.  But, Figure 33 teaches human IgG1, IgG2, IgG3 and IgG4 as SEQ ID NOs: 343, 344, 345 and 356, respectively (para 0158). Thus, it is unclear what molecule the claimed TfR binding polypeptides are being reference to. 
2.  The required function of the claimed TfR binding polypeptides is unclear. The specification teaches the generation of TfR targets (DNA encoding the transferrin receptor ectodomain of human or cyno and DNA encoding the TfR apical domain of human or cyno; paras 0426) and various binding assays.
However, it is unclear if the claimed TfR binding polypeptides’ function is to specifically bind to human transferrin receptor ectodomain OR specifically bind to human transferrin receptor apical domain OR specifically bind to cyno transferrin receptor ectodomain OR specifically bind to cyno transferrin receptor apical domain.
In addition, the purported utility is the ability of the claimed polypeptides to not only specifically bind TfR but to get transported across the BBB and further be used to transport attached therapeutic agents. It is unclear if the claimed TfR binding polypeptides’ function includes transcytosis.  The specification fails to teach how to use a TfR binding polypeptide that does not function in transcytosis. 
3.   The instant claims are drawn to a polypeptide that specifically binds to a transferrin receptor, comprising a sequence having at least 85% sequence identity to the sequence of any one of SEQ ID NOS:83, 84, 191, 43, and 82, wherein the polypeptide comprises Glu at position 153, Tyr or Phe at position 157, Thr at position 159, Glu at position 160, Trp at position 161, Val, Ser, or Ala at position 162, Asn at position 163, Thr or Ser at position 186, Glu at position 188, Glu at position 189, and Phe at position 194, as numbered with reference to SEQ ID NO:1.
This means 15% of the amino acid sequences in SEQ ID NOs: 83, 84, 43 and 82 (i.e. elected species) can vary (i.e. mutations that include deletions, substitutions, additions and/or subtractions). Besides the required 11 amino acid positions listed above, the specification does not provide direction as to what 15% of the amino acid sequence can be changed, while still maintaining function. 
 In order to make a sequence variant, for example, with the reasonable assurance that it would have the desirable properties of the invention, the artisan would need to know which regions of the disclosed polypeptide are responsible for the interactions underlying its biological function(s).  For sequences having one or two substitutions, for example, the artisan would reasonably expect that many of the possible variants would retain functional properties comparable to those of the unmodified protein, and it would require only routine manipulations to make and test a reasonably representative sampling of the possible variants.  However, as the number of modified sites increases, the number of possible variants, and hence the degree of experimentation required, increases exponentially.  
Fenton et al. (Rheostat positions: A new classification of protein positions relevant to pharmacogenomics Medicinal Chemistry Research 29:1133-1146; 2020) state that while it is well known that most substitutions at conserved amino acid positions (which they call “toggle” switches) abolish function, it is also true that substitutions at non-conserved positions (which they call “rheostat” positions) are equally capable of affecting protein function.  They conclude that substitutions at rheostat positions have highly unpredictable outcomes on the activities and specificities of protein-based drugs.  Bhattacharya et al. (Bhattacharya et al. Impact of genetic variation on three dimensional structure and function of proteins PLoS ONE 12(3): e0171355; 2017) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  
Additionally, as plural substitutions are introduced, their interactions with each other and their effects on the structure and function of the protein become progressively less predictable. For evidence thereof, see Guo et al., who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2)(Gua et al. Protein tolerance to random amino acid change. PNAS USA 101(25):9205-10; 2004).  
While it is within the skill in the art to screen compounds for binding to transferrin receptor, given that the number of compounds to make and screen is practically unlimited. One skilled in the art would reasonably conclude that the required experimentation would be unnecessarily, and improperly, extensive and undue. It is unclear what type of specific binding the claimed TfR binding polypeptides must have (i.e. human, cyno, ectodomain, apical domain)  AND if the claimed polypeptides function includes transcytosis. One of skill in the art would evaluate all non-exemplified compounds for their usefulness in a clinical setting. The specification does not provide guidance or direction as how to make and/or use the invention.
Due to the large quantity of experimentation necessary to generate the nearly infinite number of TfR binding polypeptides recited in the claims,  and screen same for binding to any transferrin receptor and possible transcytosis activity; the lack of direction/guidance presented in the specification regarding the 15% of amino acid sequences that can be mutated while still maintaining function; the absence of working examples directed to same; the complex nature of the invention; the state of the art which establishes the unpredictability of the effect of structure on function, and the breadth of the claims which encompass a large genus of compounds varying in structure, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention. 

Claims 1-4, 8-14, 21-27, 60-66, 73, 76-81, 91, 92, 95, 96, 102-104 and 109 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	The specification fails to disclose a correlation between the structure of “a polypeptide that specifically binds to a transferrin receptor, comprising a sequence having at least 85% sequence identity to the sequence of any one of SEQ ID NOS:83, 84, 191, 43, and 82, wherein the polypeptide comprises Glu at position 153, Tyr or Phe at position 157, Thr at position 159, Glu at position 160, Trp at position 161, Val, Ser, or Ala at position 162, Asn at position 163, Thr or Ser at position 186, Glu at position 188, Glu at position 189, and Phe at position 194, as numbered with reference to SEQ ID NO:1” and the function of “specifically binding to a transferrin receptor”.
	The instant specification teaches  “a transferrin receptor or TfR as used in the context of this invention refers to transferrin receptor protein 1. The human transferrin receptor 1 polypeptide sequence is set forth in SEQ ID NO:38. Transferrin receptor protein 1 sequences from other species are also known (e.g., chimpanzee, accession number XP_003310238.1; rhesus monkey, NP_001244232.1; dog, NP_001003111.1; cattle, NP_001193506.1; mouse, NP_035768.1; rat, NP_073203.1; and chicken, NP_990587.1). The term transferrin receptor also encompasses allelic variants of exemplary reference sequences, e.g., human sequences, that are encoded by a gene at a transferrin receptor protein 1 chromosomal locus. Full length transferrin receptor protein includes a short N-terminal intracellular region, a transmembrane region, and a large extracellular domain. The extracellular domain is characterized by three domains: a protease-like domain, a helical domain, and an apical domain” (para 0180).
	Thus, the claimed TfR binding polypeptides must have the function of binding to numerous transferrin receptors which include various species and countless allelic variants. It is noted that it is unclear if the claimed TfR binding polypeptide must also have the function of transcytosis.
The claimed TfR binding polypeptides have required amino acids at 11 amino acid positions. But the specification does not provide direction as to what 15% of the amino acid sequence can be changed, while still maintaining function. The instant claims recite a partial structure and include numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members are permitted. Because there is no teaching in the specification regarding which 15% of the TfR binding polypeptide can be varied while retaining the ability of binding to various species and allelic variants of transferrin receptor, those of ordinary skill in the art could not predict which amino acids can vary from the recited SEQ ID Nos without losing activity.
 The skilled artisan cannot envision the detailed chemical structure of the encompassed claimed TfR binding polypeptides (if any) which have the claimed activity without further testing, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of identification. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991).  
	In addition, claim 76 recites “further comprising an antibody heavy chain variable region”, claim 77 recites “an antibody heavy chain variable region, a CH1 domain, a hinge region”, claim 78 recites “a second Fc polypeptide capable of dimerizing with the first Fc polypeptide”
The nature of heavy chain variable regions and Fc polypeptides is that they have diverse structures. The structure of one heavy chain variable region or Fc polypeptide does not provide guidance to the existence or structure of others. The description given is not adequate to allow one of skill in the art to distinguish members of the claimed subgenus from other members of the genus.
For example, Davies et al. teach that IgG4 is known to undergo Fc-mediated aggregation and has been implicated in auto-immune disease pathology. Davies et al. teach that IgG Fc–Fc interactions have been documented in vivo in diseases such as rheumatoid arthritis and auto-immune pancreatitis, where IgG4 antibody levels are elevated.  Davies et al. teach that there is also some evidence that therapeutic monoclonal IgG4 antibodies have a higher tendency to aggregate, compared with IgG1.  Davies et al. teach that novel interfaces, such as those observed. Davies et al. teach that when compared with IgG1-Fc structures, the FG loop in both CH2 domains of IgG4-Fc is seen to adopt a different conformation and this difference folds the FC loop away from the CH2 domain. Davis et al. teach that the loops plays a key role in receptor/complement interactions (page 634 and pages 639-641)(Davies et al. Structural determinants of unique properties of human IgG4-Fc. Journal of Molecular Biology, Vol. 426:630-644; 2014).
	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991), clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, the claims does not meet the written description provision of 35 U.S.C. §112, first paragraph. 

	

			Conclusion
		No claims are allowed. 
	

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        10/19/2022
/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647